Citation Nr: 0741025	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  98-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to March 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
an increased disability rating for his bronchial asthma.  
This matter also comes before the Board on appeal from a 
November 2001 rating decision that denied a TDIU.  

During the pending appeal for an increased rating for 
bronchial asthma, in a November 2001 rating decision the RO 
assigned a 30 percent disability rating, effective May 3, 
2001.  Subsequently, in an April 2003 rating decision, the RO 
assigned an effective date of November 20, 1997, for the 30 
percent rating.  However, as the grant of a 30 percent rating 
for bronchial asthma does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).   

This case was previously before the Board and, in July 2004, 
November 2005, and November 2006, it was remanded to the RO 
for further development.  The case has now been returned to 
the Board for appellate review and adjudication.


FINDINGS OF FACT

1.  The veteran declined to report for an appointment for a 
pulmonary function test.  

2.  The veteran's service-connected disabilities consist of 
tinea pedis, rated as 50 percent disabling from March 17, 
1995; and bronchial asthma, rated as 30 percent from November 
20, 1997.  The combined rating for these disabilities is 70 
percent from November 20, 1997.   

3.  The veteran's service-connected disabilities are not 
shown to be of such severity as to preclude substantially 
gainful employment. 


CONCLUSIONS OF LAW

1.  The veteran's claim for a rating in excess of 30 percent 
for bronchial asthma must be denied.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.655(a), (b) (2007).

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001, December 
2001, May 2003, August 2004, November 2005, and December 
2006; rating decisions in September 1998 and November 2001; a 
statement of the case in November 1998 and April 2003; and a 
supplemental statement of the case in October 2000, April 
2003, November 2003, June 2005, and July 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in May 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In January 2007 the veteran was asked to provide a 
good contact number to schedule pulmonary function tests 
prior to a pulmonary examination.  The veteran indicated that 
he would not report for pulmonary function testing, thus, the 
testing and an examination were not scheduled.  Although VA 
is required by statute and case law to assist veterans in the 
development of claims, the duty to assist is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


Bronchial asthma

The veteran seeks a rating in excess of 30 percent for his 
bronchial asthma.

Respiratory disorders are evaluated under Diagnostic Codes 
(DCs) 6600 through 6817 and 6822 through 6847.  Pursuant to 
38 C.F.R. § 4.96(a), ratings under these diagnostic codes 
will not be combined with each other.  Rather, a single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation only where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96(a) 
(2006).  

Diagnostic Code (DC) 6602 is used for the rating of bronchial 
asthma.  That DC provides for a 60 percent disability rating 
where pulmonary function tests (PFTs) show any of the 
following:  FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 
40 to 55 percent; or at least monthly visits to a physician 
for required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted where 
pulmonary function tests (PFTs) show any of the following:  
FEV-1 less than 40 percent predicted; FEV-/FVC less than 40 
percent; or more than one attack per week with episodes of 
respiratory failure; or where the use of systemic high dose 
corticosteroids or immuno-suppressive medications are 
required on a daily basis.  38 C.F.R. § 4.97, DC 6602.

At a VA pulmonary examination in October 2001, the diagnosis 
was recurrent bronchial asthma, mildly active in spite of 
treatment.  Results of pulmonary function testing in October 
2001 were "FVC pre of 3.31, FVC %pre was 61, FVC post not 
shown, FVC % chg not shown; FEV1pre was 3.31, FEV1%pr was 81 
and FEV1pos was not shown".  

At an October 2003 VA clinic visit the veteran denied having 
asthma attacks.  

At a VA examination in September 2004, the examiner noted 
that the veteran stated that he had asthma attacks about 
every three months usually with changes in season.  The 
examiner found nothing indicating any asthma attacks or 
status asthmaticus with acute therapy within the last year 
and a half either in his claims file or VA records.  He 
described other symptoms.  A chest x-ray was read as mild 
over expansion suggesting emphysema.  There was no acute 
disease.  FEV1 was read as 78% of predicted with FEV1/FEC of 
118% predicted.  Post vital capacity was 66 % of predicted.  
The diagnoses were bronchial asthma, mild chronic obstructive 
pulmonary disease or emphysema secondary to his tobacco use.    

At a January 2006 VA examination, a Board Certified 
pulmonologist reviewed the veteran's claims file and his 
medical records, took a history from the veteran and examined 
him.  The examiner's review of the database noted that a 
December 2004 chest x-ray showed the lungs were clear of 
infiltrates and the chest x-ray was normal.  The examiner 
reviewed the pulmonary function tests of 2001 and 2004.  A 
question had been raised about the type of prior pulmonary 
function tests.  The examiner clarified that the tests were 
standard spirometric tests that were taken.  He noted that 
both tests were suboptimal and that the veteran had 
difficulty performing them.  Although the 2001 test did not 
provide a specific reason as to why the veteran would not 
complete the test, the veteran stated that he has difficulty 
performing the test as he started to choke and gag.  The 2001 
test revealed no air flow obstruction.  The examiner felt 
that due to the inadequacy of the test, restricted impairment 
could not be assessed, but likely there was no restriction.  
On testing in 2004, the technician reported the veteran's 
throat closing during expiration.  The examiner noted that 
the veteran had premature termination and thus, no comment 
could be made regarding pulmonary restriction.  Assessment of 
air flow obstruction could not be made.  However, the 
measured numbers did not indicate that there was any air flow 
obstruction.  The examiner commented that the erratic 
findings on the flow volume loop could be seen with a disease 
that mimics asthma, which was vocal cord dysfunction.

The veteran had not experienced respiratory failure.  His 
exacerbations were erratic and regular visits to a physician 
regarding exacerbations had not occurred.  He had routine 
visits.  Corticosteroids had not been prescribed in the 
recent past.  The veteran used an inhalational oral 
bronchodilator intermittently as needed several times per 
day.  Inhalational anti-inflammatory medications were not 
being prescribed at the time of the examination.

The impression was that it appeared that the veteran had some 
laryngeal or vocal cord dysfunction causing disability rather 
than asthma.  Air flow obstruction had not been demonstrated 
on pulmonary function test.  It was possible that the veteran 
had mild asthma but that did not appear to be problematic at 
that point.  His current disability from the respiratory 
standpoint was primarily related to vocal cord dysfunction.  

In November 2006, the Board remanded for the RO to schedule 
the veteran for pulmonary function testing.  Although he had 
been provided a pulmonary examination in January 2006 as 
requested in a November 2005 remand, pulmonary function 
testing had not been undertaken.  As a result there was not 
an adequate basis to assess the severity of the veteran's 
current impairment due to his service-connected respiratory 
disorder.  According to the remand instructions, the veteran 
was to be scheduled for VA spirometric pulmonary function 
testing to include specified findings.  

The veteran was notified by letter dated in December 2006 
that a request had been made to a VA medical facility nearest 
to him to schedule an examination in connection with his 
claim.  He would be notified of the date, time and place of 
the examination.  He was further notified that the 
consequences for failure to report for a VA examination 
without good cause could include denial of the claim.  
38 C.F.R. § 3.655.  

A written report of contact dated in January 2007 indicates 
the facility where the pulmonary function testing was to be 
scheduled required a good contact number to call the veteran 
to schedule and confirm an appointment.  Accordingly, a few 
days earlier, a letter had been sent by Federal Express to 
the veteran requesting that he contact the office to provide 
a good telephone number at which he could be contacted.  The 
veteran went to a County Veterans Service Officer and wrote a 
statement that he did not believe that he should have to go 
to the appointment.  According to the report, the service 
officer was very clear that the veteran refused to have this 
appointment and that he had explained to the veteran the 
consequences of failing to attend an examination.  As of mid-
January 2007 a good contact number for the veteran had not 
been received.  

The veteran's written statement dated in January 2007 
indicates that he did not believe that he should have to go 
to this appointment as according to the records in 2004 the 
test could not be done.

The regulations provide that when entitlement to or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, specified action shall be 
taken.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member.  38 C.F.R. § 3.655(a).  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The veteran was given proper notice that a VA examination was 
to be scheduled and that a contact number was needed prior to 
scheduling the pulmonary function testing.  The veteran, 
however, has declined to provide a contact number and has 
stated that he would not appear for pulmonary function 
testing.  No further correspondence has been received from 
the veteran.  As a result, the Board does not have before it 
the information which it had sought upon remand.  The veteran 
claims that according to the records in 2004, pulmonary 
function testing could not be done.  He reported that he had 
difficulty performing the test as he started to choke and 
gag.  The records show that the 2001 pulmonary function test 
did not provide a specific reason why the test was not 
completed.  At the 2004 PFT, the examiner reported the 
veteran's throat closing during expiration.  However, there 
was no statement that he was unable to perform PFT.  
Although, evidently a PFT was not scheduled in January 2006, 
the pulmonologist at a January 2006 pulmonary examination 
addressed that the veteran had some difficulty with certain 
parts of PFT but there were some measured numbers provided.  
The examiner did not indicate that the veteran was unable to 
perform PFT or state any reason that a PFT should not be 
scheduled.  Thus, the evidence does not support a finding 
that the veteran has good cause for declining to appear for a 
current PFT.  

The Board has reviewed the evidence and notes that the 
criteria for an increased rating are not shown.  So, the 
evidence of record does not support the allowance of an 
increased rating.  At no time during the appeal period have 
the criteria for a higher rating been met.

The requirement for an additional examination was to 
ascertain if a higher evaluation was warranted.  In the 
absence of that evidence, there are no clinical findings to 
support an evaluation in excess of 30 percent.  The Board 
notes that a claimant, in pursuing his appeal, has some 
responsibility to cooperate in the development of all facts 
pertinent to his claims, and the duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
However, the record reflects that the veteran failed to 
report for a scheduled VA examination and has not shown good 
cause for his failure to report.  The regulation is quite 
clear.  Failure to report for a scheduled VA examination, 
without an adequate explanation, requires a denial.  
Accordingly, the veteran's claim for an increased evaluation 
for bronchial asthma is denied.  38 C.F.R. § 3.655(a), (b).  

TDIU

The veteran contends that he is entitled to individual 
unemployability due to the severity of his service-connected 
lung and feet conditions.  

In his application for a TDIU received in November 2000, the 
veteran stated that he became too disabled from work in 1992.  
He noted that in the prior twelve months he had been treated 
at a VA medical center and had been hospitalized in August 
2000.  He did not state which service-connected disability 
prevented him from securing or following any substantially 
gainful occupation.  He had completed three years of high 
school and had not had any other education or training before 
he was too disabled to work.  At other times, he has also 
reported having two years of college education.  The veteran 
last worked in 1992.  He had previously worked as a laborer.  
He had tried to obtain employment since his last job and had 
applied for positions in August 2000.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A total rating for compensation purposes based upon 
individual unemployability will be assigned when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give full consideration to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability.  38 C.F.R. § 4.15.  The 
Board must consider the effects of the veteran's service-
connected disability in context of his employment and 
educational background.  Fluharty v. Derwinski, 2 Vet. App. 
409 (1992).

The veteran's service-connected disabilities consist of tinea 
pedis, rated as 50 percent disabling from March 17, 1995; and 
bronchial asthma, rated as 30 percent from November 20, 1997.  
The combined rating for those disabilities is 70 percent from 
November 20, 1997.

The combined rating meets the minimum percentage requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  However, meeting the 
minimum percentage requirements, alone, does not provide a 
sufficient basis for award of a TDIU.  Employability must 
also be considered.

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

After review of the evidence of record, the Board finds that 
entitlement to a TDIU is not established.  

The veteran is in receipt of Social Security Administration 
(SSA) benefits.  SSA records show that in July 1993 a 
favorable decision was rendered based on medical evidence 
that established the veteran had alcohol and drug abuse 
problems and had a severe mental disorder.  The conclusion 
was that the veteran had been under a disability as defined 
by the Social Security Act since October 1989.  It appears 
that he was to receive Social Security Supplemental Income 
benefits.  A subsequent SSA decision in September 1996 found 
that the veteran was disabled and his disability began in 
July 1991.  The primary diagnosis was affective disorder and 
the secondary diagnosis was personality disorder.  These 
records do not show that the veteran was unemployable due to 
his service-connected disabilities of bronchial asthma and 
tinea pedis.

VA outpatient treatment records show that the veteran seeks 
periodic treatment for his asthma and tinea pedis.  The 
records do not show that the veteran was unemployable due 
solely to his service-connected disabilities of bronchial 
asthma and tinea pedis.  

In mid-October 2000 the veteran was discharged from his 
fourth admission to a VA residential substance treatment 
program.  In late October 2000 the veteran was admitted to a 
residential employment program.  At the vocational 
assessment, he reported having last worked in May 1992 as a 
laborer and the job ended because he quit.  His usual 
employment status was unstable.  His diagnoses were alcohol 
dependence and schizophrenia.  He indicated that no job 
losses were diagnosis related.  He reported that his other 
major employment problem affecting his employability was 
sleep disorder and asthma.  He was to have a work assignment 
in Veterans Industries to develop good work habits.  Work 
evaluations during that period were above average and 
outstanding.  

At a VA pulmonary examination in October 2001, the diagnosis 
was recurrent bronchial asthma, mildly active in spite of 
treatment.  There was no finding that the service-connected 
disabilities interfered with his employment.  

At a September 2004 VA examination, the veteran reported that 
he was last employed in 1992.  After review of the claims 
file, the veteran's medical records, and an examination, the 
diagnoses were bronchial asthma; mild chronic obstructive 
pulmonary disease or emphysema secondary to his tobacco use; 
and severe tinea pedis on both feet.  The examiner opined 
that the veteran's respiratory condition as well as tinea 
pedis were as likely as not unrelated to his ability to work.  
His asthma condition did not seem to have enough frequency or 
enough baseline severity to prohibit him from being able to 
be employed.  Additionally he had given numerous reasons for 
quitting past jobs since 1992, none of which included his 
asthma or skin condition.

At a January 2006 VA examination, a Board Certified 
pulmonologist reviewed the veteran's claims file and his 
medical records, took a history from the veteran, and 
examined him.  The examination report contains the clinical 
findings.  The examiner concluded that it was possible that 
the veteran had mild asthma but it did not appear to be 
problematic at that point.  The examiner opined that the 
asthma, if indeed asthma was even present, did not affect the 
totality of his health impairments such as to affect his 
employability.  

The veteran is in receipt of a 50 percent evaluation for 
tinea pedis under DC 7806.  His skin condition was rated by 
analogy to eczema under DC 7806, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.20.  The 50 percent rating was 
assigned under the regulations in effect prior to revision of 
DC 7806 in August 30, 2002, and is the maximum evaluation 
available under the prior regulations.  38 C.F.R. § 4.118, DC 
7806 ( prior to August 30, 2002).

A maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  The regulation also provides that eczema can 
be rated as disfigurement of the head, face, or neck (DC 
7800), or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, DC 7806.  The predominant disability in this case is 
tinea pedis to be rated as dermatitis or eczema under DC 
7806.  

Clinical findings show that the areas involved primarily are 
his feet.  For the period after August 30, 2002, at a 
September 2004 VA examination, with regard to his tinea 
pedis, the veteran reported that his feet were painful and 
that he had a lot of cracking and bleeding of the skin on his 
feet.  He used regular lotion to treat them.  He did not use 
any pills or prescribed creams.  He denied any itching of his 
feet.  Clinical findings were that he had significantly deep 
cracks on the heels, and some dryness and roughening of the 
skin.  He also had significant cracking along the medial 
aspect of the great toe and medial aspect, to the ball of his 
foot and to a lesser degree on the lateral aspect of the mid 
foot.  He had mild splitting of the distal great toenails 
bilaterally with yellowing and also had some mild dryness 
noted on the last two toes over the dorsum.  His right foot 
looked slightly worse than his left foot in severity.  

VA outpatient treatment records show that in October 2005 he 
had lichenified scalar erythemic sole with thick callus with 
some deep cracks.  

The evidence shows that tinea pedis was found on the 
veteran's feet.  This is an area which normally would not be 
exposed.  Although a percentage of area involved is not 
provided, these clinical findings do not suggest that the 
condition covers an area of more than 40 percent of the 
entire body or more than 40 percent of exposed areas.  The 
evidence does not show that the veteran required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the prior twelve-month 
period.  This evidence does not support a finding that a the 
veteran's tinea pedis is more severely disabling than 
currently rated.  38 C.F.R. § 4.118, DC 7806 (2006).

The veteran has declined to report for a VA examination for 
pulmonary function testing for evaluation of his service-
connected bronchial asthma, currently rated as 30 percent 
disabling under DC 6602.  On examination in January 2006, he 
denied experiencing respiratory failure, reported erratic 
exacerbations and he had only routine visits to a physician.  
The veteran used an inhalational oral bronchodilator 
intermittently as needed several times per day.  
Corticosteroids had not been prescribed in the recent past 
and inhalational anti-inflammatory medications were not being 
prescribed at the time of the examination.  

The evidence of record does not show FEV-1 of 40 to 55 
percent predicted or less than 40 percent predicted; FEV-
1/FVC of 40 to 55 percent or less than 40 percent; or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  In 
addition the evidence does not show more than one attack per 
week with episodes of respiratory failure, or the required 
use of systemic high dose corticosteroids or immuno-
suppressive medications on a daily basis.  Thus, a rating in 
excess of 30 percent is not established.  

Consequently, the Board finds that the evaluations assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.

The record already contains medical opinions regarding 
unemployability due to the veteran's service-connected 
disabilities.  As the veteran has indicated that he is unable 
to travel for examination of his bronchial asthma at a VA 
medical center due to his disabilities, it would be futile to 
remand this issue for an examination of his service-connected 
tinea pedis or for an examiner to provide another opinion as 
to unemployability.  In the circumstances of this case, a 
remand would serve no useful purpose.

The Board has carefully considered the veteran's statements.  
He is competent, as a lay person, to report that as to which 
he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that he has specialized 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The statements of the veteran are not 
competent medical evidence as to any unemployability due to 
service-connected disabilities.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to a 
TDIU.  While the veteran may believe that his service-
connected disabilities prevent him from working, the evidence 
in this case does not support that assertion.  The evidence 
of record contains medical opinions that the veteran's 
service-connected disabilities would not prevent him from 
employment.  While the veteran has been found to be 
unemployable by the SSA, that finding is shown to be due to 
nonservice-connected disabilities.  There simply is no 
objective evidence that the veteran's service-connected 
disabilities alone prevent him from securing and following 
substantially gainful employment.  

For the foregoing reasons, the Board must conclude that the 
weight of the competent and persuasive evidence supports a 
finding that the veteran is not precluded from securing and 
maintaining gainful employment solely by reason of service-
connected disabilities.  As the preponderance of the evidence 
is against the claim, the claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).





ORDER

Entitlement to a rating in excess of 30 percent for bronchial 
asthma is denied.

Entitlement to a TDIU is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


